Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are presented for examination.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated and these figures are mentioned in technical problem section as why the applicant’s solution (or improvement) is needed.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim 9 recites (1) a processing unit [a general computing component and well known in the art]; (2) an input and output unit configured to receive inlet air temperature measurement data and server rack power consumption measurement data and configured to output a heat exchange control parameter [a general computing component and well known in the art and output is similar to a mathematical calculation output], (3) wherein the processing unit is configured to determine the heat exchange control parameter based on the inlet air temperature measurement data and the server rack power consumption measurement data [a general computing component and well known in the and determination is a mathematical calculation]. This judicial exception is not integrated into a practical application because the claim does not recite any control or controlling a heat exchanger as recited other independent claims 1 and 10. The claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because a processing unit and an input and output unit are general computing component and well known in the art.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita et al (US Pub. 2014/0233173; hereinafter Matsushita).

As per claim 1, Matsushita discloses a server rack comprising: 

an air inlet configured to intake air from an outside of the server rack [Fig. 1, 2; a rack server 20; a cool air inlet 10ct; para 0001-0002, 0040, 0051]; 

an air exhaust outlet configured to exhaust air to the outside of the server rack [Fig. 1; para 0042, 0051; an exhaust damper 28a and exhaust fan 28b through hole on the hot aisle 10h]; 

an inlet temperature sensor configured to measure the temperature of inlet air [Fig. 1; para 0042, 0062; a supply air temperature TSA]; 

a heat exchanger provided at the air exhaust outlet of the server rack [Fig. 1; para 0040, 0049; an air conditioner (packaged air conditioner) 22]; 

[Fig. 1; para 0042, 0046; a server power monitor WHRAC; server rack power consumption]; and 

a heat exchange controller configured to control heat exchange between the heat exchanger and the exhaust air based on an inlet air temperature measurement from the inlet temperature sensor and a power consumption measurement from the at least one power consumption sensor [Fig. 1; para 0042, 0048-0049, 0082-0083, 0099, 0110; after powered on, the control device 30 can obtain several data including the supply air temperature TSA and the server power monitor WHRAC and then it can control the air conditioner 22 by sending it an appropriate command].


As per claim 9, Matsushita discloses A control device for a server rack, comprising: 

a processing unit [Fig. 1; para 0061; the controller 30 is a computer]; and 

an input and output unit configured to receive inlet air temperature measurement data and server rack power consumption measurement data and configured to output a heat exchange control parameter [Fig. 1; para 0042, 0062; a supply air temperature TSA; Fig. 1; para 0042, 0046; a server power monitor WHRAC; server rack power consumption], wherein the processing unit is configured to determine the heat exchange control parameter based on the inlet air temperature measurement data and the server rack power consumption measurement data [Fig. 1; para 0042, 0048-0049, 0082-0083, 0099, 0110; after powered on, the control device 30 can obtain several data including the supply air temperature TSA and the server power monitor WHRAC and then it can control the air conditioner 22 by sending it an appropriate command].


As per claim 10, Matsushita discloses a cooling method for a server rack, comprising 

measuring an inlet air temperature of the server rack [Fig. 1; para 0042, 0062; a supply air temperature TSA]; 

measuring a power consumption of the server rack [Fig. 1; para 0042, 0046; a server power monitor WHRAC; server rack power consumption]; 

determining a heat exchanger control parameter based on the inlet air temperature and the power consumption [Fig. 1; para 0042, 0048-0049, 0082-0083, 0099, 0110; after powered on, the control device 30 can obtain several data including the supply air temperature TSA and the server power monitor WHRAC and then it can control the air conditioner 22 by sending it an appropriate command]; and 

controlling a heat exchanger to remove heat from an exhaust air passing through the heat exchanger [Fig. 1; para 0042, 0048-0049, 0082-0083, 0099, 0110; after powered on, the control device 30 can obtain several data including the supply air temperature TSA and the server power monitor WHRAC and then it can control the air conditioner 22 by sending it an appropriate command].


As per claim 2, Matsushita discloses wherein the heat exchange controller is configured to determine a heat exchanger control parameter based on inlet air temperature the measurement from the inlet temperature sensor and the power consumption measurement from the at least one power consumption sensor and to control at least one of a temperature of a refrigerant and a mass flow rate of the 3PRELIMINARY AMENDMENTAttorney Docket No.: Q260194 Appln. No.: National Stage of PCT/JP2018/024982 refrigerant such that heat is removed from the exhaust air when exhausted through the heat exchanger [Fig. 1; para 0042, 0048-0049, 0082-0083, 0099, 0110; after powered on, the control device 30 can obtain several data including the supply air temperature TSA and the server power monitor WHRAC and then it can control the air conditioner 22 by sending it an appropriate command].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita et al (US Pub. 2014/0233173; hereinafter Matsushita) in view of Kobayashi et al (US Pub. 2012/0247750; hereinafter Kobayashi).

As per claims 3-4, Matsushita discloses the invention substantially. Matsushita does not specifically disclose regarding utilizing a table storing air temperature data and power consumption data. But utilizing a table for a quick data comparison is well known in the art. However, Kobayashi (in the same field of endeavor) clearly discloses creating a table storing power consumption and temperature data and relation between them by a simulation or an experimentation [para 0039, 0070]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to cool one or more server racks with respect to power consumption and temperature of a server rack.


Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Short summary of the prior art cited by the examiner in the PTO-892 form but not used in the rejection above.
C. US-20130133350 discloses a system of cooling server racks or electronics enclosures that more closely places cooling means near the heat load of the server and which is capable to provide real time cooling for an individual server rack or electronics enclosure based on its load demand.
D. US-20120128507 discloses a method of operating a fan control of a cooling arrangement having at least one exhaust air unit that withdraws air heated by electrical or electronic parts of a plurality of plug-in components, and having at least one cooling unit that cools air used for cooling purposes including determining a selected temperature difference for the air used for cooling the server rack relative to power consumption of the at least one exhaust air unit and the at least one cooling unit depending on the temperature difference; measuring at least one actual temperature difference between at least two temperatures of the air used for cooling purposes; and adjusting the speed of a fan for the at least one exhaust air unit depending on a deviation between the determined optimized temperature difference and the actual temperature difference measured.
E. US-20150056908 discloses a modular arrangement is provided for housing electronic equipment and associated cooling structure in a data center environment. The modular units provide cooling air on an as-needed basis to individual pieces of equipment by way of individual plenums and associated valves. The units can be interconnected by vertical stacking, in side-to-side arrangements, and back-to-back arrangements. A number of units can be interconnected to form a cell. The cells can be interconnected to form larger 
F. US-20180014434 discloses examples of modular data centers configured to provide cooling to liquid-cooled electronics equipment stored within the modular data centers. In one aspect, a modular data center can be configured to provide cooling without requiring the use of mechanical refrigeration (e.g. vapor-compression or absorption refrigeration), through the use of a dry cooler in combination with an optional evaporative cooler.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116